The Attorney General has filed a confession of error based upon the following instruction given by the trial court: "You are instructed that, when the state has proved beyond a reasonable doubt, as charged in the information, that the defendant had the *Page 719 
designated liquors in his possession, it is incumbent upon the defendant to show such liquors were a lawful purchase, and if you believe from all the evidence beyond a reasonable doubt that he was in the possession of the liquors, and the same were not a lawful purchase, you should convict the defendant." The instruction, supra, does not state any rule of law applicable to the trial of the issues raised in this case. Let the judgment be reversed and the cause remanded for a new trial.